Citation Nr: 1233444	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-03 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to an increased rating for degenerative arthritis of the cervical spine, currently rated 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968 and from August 1970 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In his February 2008 substantive appeal (VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge.  He subsequently cancelled his hearing request. 

The Board reopened the Veteran's claim for entitlement to service connection for a left shoulder disability in a June 2010 Board decision.  Also in that decision, the Board remanded the claims as stated on the title page herein.  The Veteran's claims have been returned to the Board for further appellate adjudication.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
The issues of entitlement to service connection for a left shoulder disability and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The preponderance of the evidence indicates that degenerative arthritis of the cervical spine has not caused ankylosis. 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a pre-adjudication letter dated in March 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for a cervical spine disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The March 2006 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the March 2006 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.
The December 2011 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
The Board specifically finds that, in regards to the issue of an increased evaluation for a cervical spine disability, that the Agency of Jurisdiction fulfilled the terms of the June 2010 remand and thus, further development is not required concerning this issue.
Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1 , 4.2, 4.10. 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's cervical spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the spine.  

Under the applicable criteria, a cervical spine disability is evaluated under the general rating formula for rating diseases and injuries of the spine.  DC 5237. 

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted in the case of unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  Normal range of motion of the cervical spine is flexion, extension, and lateral flexion all to 45 degrees, and rotation to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2011). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a , DC 5242, Note 5 (2011). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Turning to the evidence of record, the Veteran had a VA examination in May 2006 to assess the severity of the degenerative arthritis of the cervical spine.  The May 2006 VA examination report indicates that range of motion of the cervical spine was flexion to 5 degrees with pain beginning at 5 degrees, extension to 10 degrees with pain beginning at 10 degrees, left lateral flexion to 20 degrees with pain beginning at 10 degrees, right lateral flexion to 15 degrees with pain beginning at 10 degrees, left lateral rotation to 35 degrees with pain beginning at 20 degrees, and right lateral rotation to 30 degrees with pain beginning at 30 degrees.  However, the examination report also indicated that there was ankylosis as part of cervical spine flexion.  As the Veteran exhibited considerable limitation of cervical spine motion, the fact that he was able to perform some range of motion is in conflict with the finding of ankylosis.

The Veteran submitted a private neurological evaluation dated August 2006.  The examiner indicated that the Veteran had normal ranges of motion in his neck in flexion, extension and lateral bending.  The impression was chronic neck pain without evidence of neurologic compromise.

The Veteran was afforded an additional VA examination in July 2010.  The examiner reported ranges of motion from 0 to 30 degrees of flexion with pain at the endpoint; left and right lateral flexion from 0 to 40 degrees with discomfort at the endpoint; left and right lateral rotation from 0 to 70 degrees with pain at the endpoint; with no changes after three repetitive ranges of motion.  There was objective evidence of painful motion without spasm, weakness, tenderness, atrophy or guarding.  There was no evidence of cervical ankylosis.  The examiner additionally indicated that there was no pathology detected to render a diagnosis of cervical neuralgia or radiculopathy of the upper extremities.  

The Board finds that the preponderance of the evidence is against a finding of unfavorable ankylosis of the cervical spine.  Thus, the claim for an increased rating must be denied.  The Board notes in this regard that the private evaluation indicated a normal range of motion.  The two VA examinations of record additionally indicated that the Veteran had cervical range of motion.  Also, the most recent VA examination indicated that there was no evidence of cervical ankylosis.  The Board again notes that the May 2006 VA examiner indicated that there was ankylosis.  However, this is in direct contradiction to other information within the same examination report and was contradicted by a private examination a few months later.  The Board remanded the claim in June 2010 in order to get a medical opinion concerning whether the Veteran's cervical spine disability manifested in ankylosis.  The July 2010 examiner indicated specifically that there was no evidence of ankylosis.  Thus, the Veteran is not entitled a higher rating for ankylosis of the cervical spine.

Additional loss of cervical spine motion due to fatigue, weakness or lack of endurance following repetitive movement was not found on examination and there is no indication that the Veteran's subjective reports of neck pain caused functional loss sufficient to warrant a higher disability rating for unfavorable ankylosis of the cervical spine.  The Board additionally notes that the Veteran's limitation of motion due to pain was specifically noted in the context of VA examination and did not result limitation of motion consistent with unfavorable ankylosis.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra. 

The Board additionally notes that neurologic examinations have been entirely normal, as cited above.  As no neurologic manifestations have been demonstrated related to the Veteran's cervical spine disability, the criteria for a separate rating for those manifestations is not warranted.  38 C.F.R. §§ 4.123, 4.124, 4.124a; DCs 8510-8710. 

Other potentially applicable provisions of 38 C.F.R. Parts 3 and  4 have been considered but do not provide a basis upon which to assign a higher disability rating. 

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's cervical spine condition is manifested by restricted motion and complaints of pain.  The existing rating criteria contemplate these symptoms. Hence, referral for consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to an increased rating for degenerative arthritis of the cervical spine, currently rated 30 percent disabling, is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. 

Considering the Veteran's claim for service connection for a left shoulder disability, the September 2005 X-ray report from Beckley Medical Imaging reveals that the Veteran was found to have degenerative arthritis of the acromioclavicular joint of the left shoulder.  Therefore, a current left shoulder disability has been demonstrated. 

Furthermore, the Veteran's service treatment records indicate that in April and May 1974 he was treated for left shoulder pain and was diagnosed as having a shoulder strain.  In August 1992, he was diagnosed as having degenerative joint disease of both shoulders.  Degenerative joint disease is synonymous with osteoarthritis.  See Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  There is no indication, however, of any X-ray examination of the left shoulder during service. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011). 

There is no evidence of a compensable level of arthritis of the left shoulder within one year of the Veteran's separation from service in either December 1968 or January 1993.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(a).  Indeed, a VA X-ray examination in April 1993 was interpreted as normal. 

However, if a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  

While there was an impression of degenerative joint disease of the left shoulder in service in August 1992, the impression was reported without any diagnostic testing, and subsequent testing by VA apparently showed no arthritis.  A VA examination was indicated by the prior remand to be needed to determine whether the findings in-service represented chronic arthritis or whether the current arthritis is related to the left shoulder conditions identified in service. 

The Veteran was afforded a July 2010 VA examination.  Although the examiner opined that the Veteran's current left shoulder disability is not related to active service, he did not consider whether the findings in-service represented chronic arthritis.  Thus, the AMC must obtain an addendum or additional opinion concerning this unanswered question. 

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a)  (2009).  An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment.  Id.   

An April 1993 VA examination report reveals that the Veteran stated that he had been unemployed since March 1993 and that the loss of employment was due to an inability to do his work because of back problems when driving.  A March 1994 VA examination report reveals that he reported that after his January 1993 separation from service, he worked for the state as a Veterans Administration representative during the previous year and for Orkin Exterminating Company as a salesman.  He had begun working in the school system in the fall of 1993 and was working in the ROTC program at Greenbrier West at the time of the March 1994 VA examination. 

The evidence prior to the May 2006 VA examination indicates that the Veteran was employed as a teacher.  The Veteran was unemployed at the time of the May 2006 VA examination and the August 2006 neurological examination report from Neurological Associates, Incorporated indicates that he had retired in 2005. 

It is unclear as to why the Veteran retired in 2005.  However, given the evidence of a current back disability, the Veteran's claim for the highest rating possible, and the fact that he was unemployed as of August 2006 and he reported being unemployed in March 1993 due to back problems, the record raises a claim for a TDIU under Roberson. 

The Board remanded in June 2010 for development concerning the Veteran's claim for TDIU.  The RO/AMC obtained a VA examination to determine whether the Veteran was employable, provided the Veteran the necessary notice and received a formal TDIU application from the Veteran.  However, the RO and the AMC declined to formally adjudicate the issue, as ordered by the prior remand.  Such must be accomplished on remand.  

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).  Thus, the Board must remand again for compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the June 2010 examiner to provide an addendum to determine the following questions.  If he is not available, schedule the Veteran for a VA examination to determine the etiology of his current left shoulder disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the indication of left shoulder arthritis in service represents chronic arthritis which is related to his current left shoulder disability. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 

3.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Specifically, either a rating decision or supplemental statement of the case must be issued concerning the Veteran's entitlement to TDIU, as well as any other appeal which remains denied.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


